DETAILED ACTION
Response to Amendments
The amendment filed on 9/20/2022 has been entered.  
Claims 1-6 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20210261397 of Hayakawa (henceforth Hayakawa) in view of USPGP# 20190152754 of Nishino et al. (henceforth Nishino) and in further view of USPGP# 20040118479 of Tsukano et al. (henceforth Tsukano).
Regarding claim 1, Hayakawa teaches a filling system (Hayakawa: fig. 2), comprising: 
a liquid tank (Hayakawa: 75, 175) configured to store liquid; 
a compressor (Hayakawa: 62, 63) configured to pressurize an inside of the liquid tank (Hayakawa: para 0046); 
a filling head (Hayakawa: 72) having a seal member (Hayakawa: bottom of 72 para 0078) adapted to be pressed against a mouth (Hayakawa: top of 30) of a vessel (Hayakawa: 30) and channeling the liquid stored inside the liquid tank to the vessel through a liquid passageway (Hayakawa: 72, 173) while the mouth of the vessel is sealed by the seal member (Hayakawa: para 0078); 
a gas passageway (Hayakawa: 74) connecting a headspace of the liquid tank to an interior of the vessel (Hayakawa: para 0051, fig. 6); 
a gas valve (Hayakawa: 67) provided in the gas passageway; 
a snifting passage (Hayakawa: 78) connecting the interior of the vessel to an outside (Hayakawa: fig. 6); 
a snifting valve (Hayakawa: para 0121, “At this time, the counter pressure pipe 74 and the snift pipe 78 are closed by the counter gas valve 67 and a non-illustrated valve, respectively”) provided in the snifting passage (Hayakawa: para 0121); and 
wherein, when the liquid is a non-fizzy liquid, the liquid valve is opened to allow the liquid fill the vessel while the liquid tank is pressurized, the gas valve is closed (Hayakawa: para 0104), the snifting valve is opened (Hayakawa: para 0106, 0121, para 0121 states “The aseptic non-carbonated beverage passes through the beverage supplying pipe 173 from the beverage filling tank 175 to be injected into the bottle 30.  After this, the supply of the aseptic non-carbonated beverages from the beverage supplying pipe 173 is stopped. At this time, the counter pressure pipe 74 and the snift pipe 78 are closed by the counter gas valve 67 and a non-illustrated valve, respectively”.  In order for the snift pipe to be closed after filling operation, the snift pipe must inherently be opened prior to closing (i.e. during filling)).

Hayakawa does not explicitly teach a liquid valve provided in the liquid passageway. 
However, Nishino teaches a similar filling system (Nishino: fig. 1) comprising a liquid valve (Nishino: 10) provided in a liquid passageway (Nishino: 34).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify filling system with the addition of a liquid valve as taught by Nishino in order to allow full and precise control over the liquid flowing into the vessel. 

The combination of Hayakawa and Nishino, as shown above, does not explicitly teach a flowmeter for detecting the amount of liquid supplied to the vessel.
However, Tsukano teaches a similar filling system (Tsukano: fig. 1) comprising a flowmeter (Tsukano: 33) for detecting the amount of liquid supplied to a vessel (Tsukano; para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the filling system with the addition of a flow meter as taught by Tsukano in order to allow for monitoring and controlling of the liquid that flows into the vessel. 
The combination of Hayakawa, Nishino and Tsukano, as shown above, does not teach when the liquid is the non-fizzy liquid, the mouth of the vessel is sealed by the seal member. 
However, Tsukano teaches when the liquid is a non-fizzy liquid, the mouth of the vessel is sealed by a seal member (Tsukano: para 0039). 
Both Hayakawa and Tsukano teach devices for filling vessels with non-fizzy liquid, it would have been obvious to one skilled in the art to substitute when the liquid is the non-fizzy liquid, the mouth of the vessel is not sealed by the seal member (as taught by Hayakawa) for the when the liquid is the non-fizzy liquid, the mouth of the vessel is sealed by the seal member (as taught by Tsukano) to achieve the predictable result of effectively filling vessels with non-fizzy liquid. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein, when the liquid is a non-fizzy liquid, the liquid valve is opened to allow the liquid fill the vessel while the liquid tank is pressurized, the gas valve is closed, and the snifting valve is opened, and the mouth of the vessel is sealed by the seal member“ which are narrative in form have not been given patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Regarding claim 2, as shown in claim 1, the combination of Hayakawa, Nishino and Tsukano teaches wherein when the liquid is a fizzy liquid, the liquid valve is opened to allow the liquid to fill the vessel while the liquid tank is pressurized, the gas valve is opened (Hayakawa: para 0104) and the snifting valve is closed until the liquid filling is completed, at which point the snifting valve is opened (Hayakawa: para 0106, 0116).
Regarding claim 3, as shown in claim 1, the combination of Hayakawa, Nishino and Tsukano teaches wherein the filling head is located inside a sterile chamber (Hayakawa: 13) and the snifting passage is opened to the sterile chamber (Hayakawa: fig. 2).
Regarding claim 4, as shown in claim 3, the combination of Hayakawa, Nishino and Tsukano teaches wherein the compressor is adapted to regulate the pressure inside the liquid tank when filling eitherthe claims as recited only require one of the two condition)or filling a non-fizzy liquid, for which the pressure in the liquid tank is set at a pressure relatively higher than the sterile chamber (Hayakawa: para 0046).
Regarding claim 5, as shown in claim 1, the combination of Hayakawa, Nishino and Tsukano is silent on wherein the filling head comprises a hollowed nozzle body and a valve rod liftably provided inside the nozzle body; the liquid passageway is provided between an inner surface of the nozzle body and an outer surface of the valve rod, and an outlet of the liquid passageway is provided at a bottom end of the nozzle body; a swirl vane, which is provided on the outer surface of the valve rod, exerts a spiral force on a flow passing through the liquid passageway; and the liquid valve comprises a valve seat provided on the inner surface of the nozzle body and a plug provided on the outer surface of the valve rod so that the liquid valve is opened and closed by an actuator raising and lowering the valve rod.
However, Nishino teaches a similar filling system (Nishino: fig. 1) comprising a filling head (Nishino: 10) wherein the filling head comprises a hollowed nozzle body (Nishino: 20) and a valve rod (Nishino: 24) liftably provided inside the nozzle body; the liquid passageway is provided between an inner surface (Nishino: the inner surface of 20, especially inner surface of 21 of 20) of the nozzle body and an outer surface of the valve rod (Nishino: outer surface of 24), and an outlet (Nishino: 21d) of the liquid passageway is provided at a bottom end of the nozzle body; a swirl vane (Nishino: 42), which is provided on the outer surface of the valve rod (Nishino: see fig. 3), exerts a spiral force on a flow passing through the liquid passageway (Nishino: para 0027); and the liquid valve comprises a valve seat (Nishino: 21b) provided on the inner surface of the nozzle body and a plug (Nishino: 24b) provided on the outer surface of the valve rod so that the liquid valve is opened and closed by an actuator (Nishino: 22a) raising and lowering the valve rod (Nishino: para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the filling head of the combination of Hayakawa, Nishino, and Tsukano with a filling head as taught by Nishino in order to prevent effervescence of a filling liquid in a simple manner, regardless of the shape of a vessel (Nishino: para 0005). 
Regarding claim 6, as shown in claim 5, the combination of Hayakawa, Nishino and Tsukano teaches wherein the actuator is configured to control the position of the plug so that the opening degree of the liquid valve is selectable between a large opening degree and a small opening degree (Nishino: para 0019). The combination of Hayakawa, Nishino, and Tsukano does not explicitly teach wherein the large opening degree is selected when filling a fizzy liquid and the small opening degree is selected when filling a non-fizzy liquid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the large opening degree when filling a fizzy liquid and select the small opening degree when filling a non-fizzy liquid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize filling for fizzy and non-fizzy liquids, involves only routine skill in the art.

Response to Arguments
Applicant’s arguments filed on 9/20/2022 have been fully considered:
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731